DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments

This action is in response to amendment filed on 9/7/2021, which has been entered.

Claims 4, 8, 18 and 19 have been canceled and 24-29 added; currently claims 1-3, 5-7, 9-17 and 20-29 are still pending.

Note:  In preparing next response Applicant is advised to indicate where in the specification can support be found should claims be amended to include new limitations.

In view of Applicant’s amendment, the objection to the claims has been withdrawn.

Applicant argued that ‘Comaniciu describes that its system “does not perform change or motion detection” (¶ 57; emphasis added) and that “the background mosaic is transmitted only once” (¶ 58). Further, Comaniciu ¶ 58 describes “subsequent 

However, while Comaniciu makes a statement about not performing change or motion detection in a certain respect in paragraph 57, in the specific embodiment of paragraph 58 “[a] background mosaic is constructed from multiple images of a scene that are obtained through pan and tilt camera movements and updated at regular intervals. The images are grabbed frame by frame together with their pan and tilt parameters, projected to a viewing sphere, and blended to form the mosaic. Given the background mosaic and the registered current image, significant changes in the scene can be detected, which will increase the detection and tracking robustness…the detected object will be sent at a reduced bandwidth.”  Emphasis added.  Clearly, when a new image (the current image) is registered with the background mosaic, which is a composite representation of the scene, the scene is changed and this change is 

Further, Neckels was applied to teach that the change is indicated by a user input and to replace the changed area with data from another image.  See paragraph 118 (“…a graphical user interface and backend capability to support: (a) excising a patch from the current mosaic and replacing it with a patch from an alternate image”) of Neckels.

Therefore, the arguments are not persuasive.

Applicant further alleges that the provided motivation to combine is improper and states, as an example, that ‘the Present Application explains that challenges can arise when a user moves a portable electronic device away from a scene when capturing a composite image, which when addressed in the specific manner claimed “allows the user to move the portable electronic device away from the scene and then return to it to update or change the captured composite image.” (Present Application, ¶ 358.) The cited references do not address these (or any) challenges when a user moves
a portable electronic device away from a scene when capturing a composite image’ on page 12.



The arguments regarding the rejection of independent claims 9, 13 and 20 are similarly and the above rebuttals are similarly applicable.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1, 7, 9-11, 13, 20-22 and 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Baudisch et al. (US 2007/0025723), Chen et al. (US 2010/0245344), Jin (US 2013/0129154), Tsai et al. (US 2010/0174421), Neckels (US 2015/0339530) and Comaniciu et al. (US 2003/0174773).

Regarding claim 1, Baudisch discloses:
processing image frames of the plurality of image frames by:
for each image frame of the image frames, incorporating information derived from the image frame (and the position of the portable electronic device when the image frame was captured) into the composite representation, (the composite representation comprising a three-dimensional point cloud);
[Figs. 5, 8, 9 and paragraphs 136-138, 139 (“The cropped final mosaic panorama…is illustrated in FIG. 9…”).  Note that the composite representation comprising a three-dimensional point cloud and that the position of the portable electronic device is also used to derive the incorporated information are taught by Chen.  See the analysis below]
subsequent to processing the image frames:
reestablishing tracking of the position of the portable electronic device with respect to the three-dimensional spatial coordinate system;

capturing at least one additional image frame of the scene;
replacing a portion of the adjusted composite representation (corresponding to the indicated region) with information from a corresponding portion of the at least one additional image frame
[Paragraph 163 (“…The user can then simply pan the camera viewfinder over that area, and retake one or more pictures, as necessary, thereby filling in the missing or flawed material”).  Note that representing an image (such as the replacement for the portion from the additional image) in a three-dimensional point cloud is taught by Chen, see the analysis below.  Note further that the replaced portion being corresponding to the indicated region is taught by Neckels.  See the analysis below]

Baudisch does not expressly disclose the following, which are taught by Tsai, Chen, Jin, Neckels and Comaniciu:
tracking a position of the portable electronic device with respect to a three-dimensional spatial coordinate system associated with the composite representation
[Tsai: Figs. 2, 15 and paragraphs 42 (“At block 14…determine the position of the device in real space…in terms of absolute coordinates with respect to a fixed coordinate system coordinates or movement with respect to an initial location…track the movement in real space of the mobile computing devices from a starting point and define its position in 3-D space in terms of distance from that starting point”), 78 (“…the captured image may then be compared to a previously captured image in order to determine movement of objects between the two images…”), 79 (“Using the information obtained by comparing the captured image to previous images…estimate movement of the device in real space”), 80 (“…determine the change in position of the mobile computing device 230 within real space”).  Note that the starting point of the mobile computing device is considered the origin of a three-dimensional spatial coordinate system and the subsequent positions are the 3-D positions of the device in that coordinate system.  Note that the composite representation is from frames captured by the camera.  Therefore, the 3-dimensional coordinate system is associated with the composite representation]
(that) the position of the portable electronic device when the image frame was captured (is also used to derive the incorporated information);
(that) the composite representation comprising a three-dimensional point cloud;
Chen: Fig. 4 (esp. 404 & 406) and paragraph 37 (“…various techniques (e.g…using position data such as that from a GPS-based…) may be used to determine where, in three-dimensional space, the various objects in an image are located…objects shown in the images are placed at locations, in the three-dimensional cloud, that correspond to the actual positions of the objects that the images depict”)]
for a subset of the image frames, adjusting positions of sets of points within the three-dimensional point cloud to reduce inconsistencies among the sets of points, each set of points, from the sets of points, comprising points derived from one or multiple image frames of the subset of image frames;
[Jin
receiving user input indicating a region of the adjusted composite representation corresponding to an area of the scene where a change has occurred;
[Neckels: Paragraph 118 (“…a graphical user interface and backend capability to support: (a) excising a patch from the current mosaic and replacing it with a patch from an alternate image”).  Note that the user interface supports a user’s excising a patch, which requires the identification of the patch.
Comaniciu: Paragraph 58 (“…A background mosaic is constructed from multiple images of a scene…Given the background mosaic and the registered current image, significant changes in the scene can be detected…encoded objects…are used to perform mosaic adaptation. Therefore, since only the detected object will be subsequently sent, the detected object will be sent at a reduced bandwidth”).  Note that Comaniciu discloses updating a mosaic in response to a scene change and Nickels is applied to teach having a user indicates where the change is in order to perform update] 

Prior to the filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify Baudisch with the teachings of Chen, Jin, Tsai, Neckels and Comaniciu as set forth above.  The reasons for doing so at least would have been to facilitate the construction of a 3-D model (such as a point cloud) of the captured images, as Chen indicates in paragraph 37; to obtain jointly optimal structure from a set of images, as Jin indicates in paragraph 28; to facilitate viewing of 3-D contents, as Tsai indicates in the abstract; because human intervention can provide more satisfactory result, as Neckels indicates in paragraphs 6-8; as well as to detect 

Regarding claim 7, the combined invention further discloses:
wherein the information derived from the image frame comprises points derived from features of objects in the scene
[Baudisch: Fig. 8 and paragraphs 136-138.  Note that each captured images such as 810 in Fig. 8(A) is reduced and/or warped (i.e., processed) when incorporated into the growing mosaic such as 820 of Fig. 8(B).  The reduced/warped image is information derived from the processed frame and comprises features of objects in the scene.  This is clear by comparing the original image 810 in Fig. 8(A) and its processed version that is the left part of the mosaic preview image 820 of Fig. 8(B)]

Regarding claim 9, it is similarly analyzed as per the analysis of claim 1 and is elaborated below: 
processing image frames of a first portion of the plurality of image frames by:
tracking a position of the portable electronic device with respect to a three-dimensional spatial coordinate system associated with the composite representation;
[Per the analysis of claim 1 above, especially the disclosure of Tsai]
for a first image frame of the first portion of the plurality of image frames, incorporating information derived from the image frame and the position of the 
[Baudisch: Figs. 5, 8, 9 and paragraphs 136-138, 139 (“The cropped final mosaic panorama…is illustrated in FIG. 9…”).  Note that the images used to form the mosaic is considered the first portion of image frames.  Note further that the composite representation comprising a three-dimensional point cloud is taught by Chen.  See the analysis below]
(that) the composite representation comprises a three-dimensional point cloud
[Chen: Fig. 4 (esp. 404 & 406) and paragraph 37 (“…various techniques…may be used to determine where, in three-dimensional space, the various objects in an image are located…objects shown in the images are placed at locations, in the three-dimensional cloud, that correspond to the actual positions of the objects that the images depict”)]
for a subset of the first portion of the plurality of image frames, adjusting positions of sets of points within the three-dimensional point cloud to reduce inconsistencies among the sets of points, each set of points, from the sets of points comprising points derived from multiple previously processed image frames of the subset of image frames;
[Jin: Fig. 1 (especially 110) and paragraphs 21 (“…bundle adjustment is the task of refining a reconstruction for a set of images or frames to obtain jointly optimal structure”), 28 (“…two or three frames are carefully selected as indicated at 104 to initialize the structure and motion recovery. Structure and motion recovery 106 

subsequent to processing the image frame:
selecting a region of the adjusted composite representation corresponding to an area of the scene where a change has occurred;
[Neckels: Paragraph 118 (“…a graphical user interface and backend capability to support: (a) excising a patch from the current mosaic and replacing it with a patch from an alternate image”).  Note that the user interface supports a user’s excising a patch, which requires the identification of the patch.  Additionally, per the analysis of claim 1 Comaniciu teaches updating a mosaic where the corresponding scene has a change]
reestablishing tracking of the position of the portable electronic device [Per the analysis of claim1 above, especially the disclosure of Baudisch], including
determining, based on content of a second image frame in a second portion of 
the plurality of images, a (three-dimensional) spatial correlation between the second image frame and the representation of the composite image; and 
replacing a portion of the adjusted composite representation corresponding to the selected region with information from a corresponding portion of at least one image frame of the second portion of the plurality of image frames
[Baudisch: paragraphs 87 (“…a live input mapping module 520 analyzes the input …and, in combination with the real-time stitching module 510, maps that input to a corresponding location on the display device 515 relative to the overall mosaic preview image”) and 163 (“…The user can then simply pan the camera viewfinder over that area, and retake one or more pictures, as necessary, thereby filling in the missing or flawed material”).  Note that the new, retaken images are considered the second portion.  Note further that the spatial correlation being 3-D is taught by Tsai.  Note further that the portion to be replaced corresponding to the selected region is taught by Neckels.  See the analyses below]
(that the spatial correlation between the image frame and the representation of the composite image determined based on content of an image frame in a second portion of the plurality of images) is a three-dimensional spatial correlation;
[Tsai: Figs. 2,15 and paragraphs 42 (“At block 14…determine the position of the device in real space…in terms of absolute coordinates with respect to a fixed coordinate system coordinates or movement with respect to an initial location…track the movement in real space of the mobile computing devices from a starting point and define its position in 3-D space in terms of distance from that starting point”), 78 (“…the captured image may then be compared to a 

Regarding claim 10 the combined invention, in addition to all limitations of its parent claim 9, further discloses:
selecting the region of the adjusted composite image comprises detecting a portion of the adjusted composite image representing an object moving through the scene
[Baudisch: Paragraph 164 (“With respect to ghosting, if scene elements move while the panorama is taken, objects can appear discontinuous across frames…The stitching algorithm of the Panoramic Viewfinder detects ghosting…marks or otherwise highlights the ghosted area”)]

Regarding claim 11 the combined invention, in addition to all limitations of its parent claim 9, further discloses:
displaying a representation of the adjusted composite image on a user interface
[Baudisch: Abstract (“…the viewfinder display of the Panoramic Viewfinder includes a ‘mosaic preview’ which presents a stitched mosaic preview of the captured images”); Fig. 9 and paragraphs 136-138, 139 (“The cropped final mosaic panorama…is illustrated in FIG. 9…”)
selecting the region of the adjusted composite image comprises receiving through the user interface user input designating a region of the scene and identifying the region of the adjusted composite representation based on the designated region of the scene 
[Neckels: Paragraph 118 (“…a graphical user interface and backend capability to support: (a) excising a patch from the current mosaic and replacing it with a patch from an alternate image”).  Note that the user interface supports a user’s excising a patch, which requires the identification of the patch]

Regarding claim 13 the combined invention of Baudisch, Chen, Jin, Tsai, Neckels and Comaniciu discloses all its common limitations with claim 1 [per the analysis of claim 1] and additionally, in Fig. 3 and paragraphs 58 (“…a digital camera 300 having integrated computing 340 and I/O capabilities 345, and a display device 310, such as an LCD screen, for implementing a Panoramic Viewfinder”) and 59 of Baudisch, a camera (ref. 300), a user interface (ref. 310) and a processor (ref. 340).  

Regarding claim 20 the combined invention discloses:
processing image frames of a first portion of the plurality of image frames by:
tracking a position of the portable electronic device with respect to a three-dimensional spatial coordinate system associated with the composite representation;
[Per the analysis of claim 1, especially the disclosure of Tsai]
for a first image frame of the first portion of the plurality of image frames, incorporating information derived from the image frame and the position of the portable electronic device when the image frame was captured into the composite representation;
[Baudisch: Figs. 5, 8, 9 and paragraphs 136-138, 139 (“The cropped final mosaic panorama…is illustrated in FIG. 9…”).  Note that the images used to form the mosaic is considered the first portion of image frames]
the composite representation comprising a three-dimensional point cloud;
[Chen: Fig. 4 (esp. 404 & 406) and paragraph 37 (“…various techniques…may be used to determine where, in three-dimensional space, the various objects in an image are located…objects shown in the images are placed at locations, in the three-dimensional cloud, that correspond to the actual positions of the objects that the images depict”)]
for a subset of the first portion of the plurality of image frames, adjusting positions of sets of points within the three-dimensional point cloud to reduce inconsistencies among the sets of points, each set of points, from the sets of 
[Jin: Fig. 1 (especially 110) and paragraphs 21 (“…bundle adjustment is the task of refining a reconstruction for a set of images or frames to obtain jointly optimal structure”), 28 (“…two or three frames are carefully selected as indicated at 104 to initialize the structure and motion recovery. Structure and motion recovery 106 is then performed to generate…estimates for camera parameters and 3D coordinates for the points. Bundle adjustment 110 may be applied to the reconstruction 108 to obtain jointly optimal structure and motion parameter estimates (optimized reconstruction 112). At 114, if there are more frames to be processed, one or more additional frames are added into the reconstruction as indicated at 116, and the pipeline returns to element 106. Thus, the images in sequence 100 may be processed by the pipeline in an incremental or iterative fashion”)]
subsequent to processing the image frames:
selecting a region of the adjusted composite representation corresponding to an area of the scene where a change has occurred;
[Neckels: Paragraph 118 (“…a graphical user interface and backend capability to support: (a) excising a patch from the current mosaic and replacing it with a patch from an alternate image”).  Note that the user interface supports a user’s excising a patch, which requires the identification of the patch]
reestablishing tracking of the position of the portable electronic device [per the analysis of claim 1 above, especially the disclosure of Baudisch], including adjusted composite representation; and 
replacing a portion of the adjusted composite representation corresponding to the selected region with information from a corresponding portion of at least one image frame of the second portion of the plurality of image frames
[Baudisch: Paragraphs 87 (“…a live input mapping module 520 analyzes the input …and, in combination with the real-time stitching module 510, maps that input to a corresponding location on the display device 515 relative to the overall mosaic preview image”) and 163 (“…The user can then simply pan the camera viewfinder over that area, and retake one or more pictures, as necessary, thereby filling in the missing or flawed material”).  Note that the new, retaken images are considered the second portion]

Claim 21 is similarly analyzed and rejected as per the analyses of claims 10 (containing the same expressly recited limitations) and claim 20 (base claim).

Claim 22 is similarly analyzed and rejected as per the analyses of claims 11 (containing the same expressly recited limitations) and claim 20 (base claim).

Regarding claim 24, the combined invention further discloses:
wherein incorporating information derived from the image frame and the position of the portable electronic device when the image frame was captured into the derived from the image frame within the three-dimensional point cloud
[Chen: Fig. 4 (esp. 404 & 406) and paragraph 37 (“…various techniques (e.g…using position data such as that from a GPS-based…) may be used to determine where, in three-dimensional space, the various objects in an image are located…objects shown in the images are placed at locations, in the three-dimensional cloud, that correspond to the actual positions of the objects that the images depict”)]

Regarding claim 25, the combined invention further discloses:
wherein tracking of the position of the portable electronic device is reestablished based on:
the portable electronic device being no longer positioned to capture the scene,
the portable electronic device tilting by more than a threshold angular amount from an orientation used to capture image frames,
the portable electronic device moving at a speed that exceeds a rate at which a camera of the portable electronic device can capture image frames with motion blur exceeding a threshold, and/or 
the portable electronic device receiving user input via a button, an icon, a voice recognition, and/or manual interaction with the graphical user interface
Baudisch: Fig. 12 and paragraphs 163 (“…in order to allow the user to correct the flaw before it is too late, the flaw is highlighted…to draw the user's attention to the flaw. The user can then simply pan the camera viewfinder over that area, and retake one or more pictures”), 166 (“…being unable to stitch always also means that the system has lost track of where the camera lens is looking with respect to the overall mosaic…alerts the user to the problem so that the user can assist the stitching algorithm of the Panoramic Viewfinder in regaining track”), 167 (“…as illustrated by FIG. 12, when lost, the Panoramic Viewfinder…informs the user…through an error message 1230 on screen…stating: "Lost track. To reconnect, point camera at an area already captured"”).  Note that for a user to retake pictures the user necessarily has to interact with the camera by pressing a button on the camera or an icon on the screen that are designed initiating picture taking.
See also paragraphs 8 (“…users find that the resulting panorama is flawed. For example…image too blurry”), 169 (“…when taking pictures automatically as the user pans the camera, the Panoramic Viewfinder continuously monitors the user's panning speed. In a related embodiment, whenever the user moves so fast that the overlap between frames drops below some predetermined threshold, the Panoramic Viewfinder will alert the user that the panning speed has exceeded a maximum allowable panning speed. The Panoramic Viewfinder will then warn the user to decrease the panning speed, or not to exceed the current panning 

Regarding claims 26 and 27, the combined invention further discloses:
(Claim 26) wherein reestablishing tracking of the position of the portable electronic device with respect to the three-dimensional spatial coordinate system comprises: mapping the position of the portable electronic device to position information of a captured image frame using a relocalization technique.
(Claim 27) wherein using the relocalization technique includes performing a spatial correlation of the captured image frame to the adjusted composite representation
[Baudisch: Paragraphs 113 (“…once the features have been matched between the various images, the mosaic images are typically constructed”), 132 (“…this live current content window is…mapped to a matching position within the overall mosaic preview image”)]

Regarding claim 28, the combined invention further discloses:
determining a new spatial correlation between the at least one additional image frame and the adjusted composite representation;
aligning the at least one additional image frame with the adjusted composite representation based on the new spatial correlation between the at least one additional image frame and the adjusted composite representation;
replacing the portion of the adjusted composite representation with information from an aligned portion of the at least one additional image frame
[Baudisch: Paragraphs 113 (“…once the features have been matched between the various images, the mosaic images are typically constructed”), 132 (“…this live current content window is…mapped to a matching position within the overall mosaic preview image”), 163 (“…The user can then simply pan the camera viewfinder over that area, and retake one or more pictures, as necessary, thereby filling in the missing or flawed material”).  Note that mapping an image content window to a matching position in a mosaic is considered an alignment operation.  Note further that the applied teachings are to match (correlate) the feature points of the retaken image to the mosaic to replace the indicated portion.  See also Section 5.4.3 of Panorama Imaging for Mobile Phones by Bordallo, included in the 5/25/2021-submitted IDS regarding image registration]

Regarding claim 29, the combined invention further discloses:
wherein receiving the user input comprises receiving the user input via the user interface selecting the region of the scene, the user input including a command to position a selection box on a screen displaying the composite representation
Neckels: Paragraphs 118 (“…a graphical user interface and backend capability to support: (a) excising a patch from the current mosaic and replacing it with a patch from an alternate image”), 121 (“…the user…activates a circle…and positions the circle over a local adverse region, say a cloud, within the mosaic…For an image strip currently being viewed within the circle (say an image strip that does not exhibit a cloud within the circle), the user can designate that this circular patch be incorporated into the mosaic as a new mosaic region, thereby removing the cloud”), 123 (“…instead of circle, the user can invoke and adjustable square or rectangle”)]

>>><<<
Claims 2, 5, 6, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Baudisch et al. (US 2007/0025723), Chen et al. (US 2010/0245344), Jin (US 2013/0129154), Tsai et al. (US 2010/0174421), Neckels (US 2015/0339530) and Comaniciu et al. (US 2003/0174773) as applied to claims 1, 7, 9-11, 13, 20-22 and 24-29 above, and further in view of Hayashi et al. (JP 2011-130282, provided as part of the IDS).

Regarding claim 2 the combined invention of Baudisch, Chen, Jin, Tsai, Neckels and Comaniciu discloses all limitations of its parent claim 1 but not expressly the following, which is taught by Hayashi:
detecting a stop condition; and stopping the processing of the image frames based on the detected stop condition


Prior to the filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teaching of Hayashi as set forth above.  The reasons for doing so at least would have been to address the issues Hayashi indicates in the first four paragraphs on page 3 (of the English translation).

Regarding claim 5, for the specific limitation (“further comprising: detecting a resume condition; and spatially correlating an image frame of the plurality of image frames to the representation of the adjusted composite representation in response to detecting the resume condition”) note that Hayashi discloses “[w]hen it is detected that the imaging apparatus is moving too fast, an imaging control unit 63 stops the imaging process of the captured images to be used for synthesization of the panoramic image” but not expressly what happens when the speed is back to the acceptable range.  However Baudisch suggests that the process of building a mosaic image continues when the condition for its suspension no longer exists in paragraph 166, especially the last 6 lines ("When lost, the stitching algorithm of the Panoramic Viewfinder…alerts the user to the problem so that the user can assist the stitching algorithm of the Panoramic 

Regarding claim 6 Baudisch further discloses:
spatially correlating the image frame to the adjusted composite representation comprises matching the image frame to a previously processed image frame
[Paragraphs 113 (“…once the features have been matched between the various images, the mosaic images are typically constructed”), 132 (“…this live current content window is…mapped to a matching position within the overall mosaic preview image”)]

Claim 14 is similarly analyzed and rejected as per the analyses of claims 2 (containing the same expressly recited limitations) and claim 13 (base claim).

Claim 16 is similarly analyzed and rejected as per the analyses of claims 5 (containing the same expressly recited limitations) and claim 13 (base claim).

Claim 17 is similarly analyzed and rejected as per the analyses of claims 6 (containing the same expressly recited limitations) and claim 16 (base claim).

>>><<<
Claims 3 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Baudisch et al. (US 2007/0025723), Chen et al. (US 2010/0245344), Jin (US 2013/0129154), Tsai et al. (US 2010/0174421), Neckels (US 2015/0339530), Comaniciu et al. (US 2003/0174773) and Hayashi et al. (JP 2011-130282, provided as part of the IDS) as applied to claims 2, 5, 6, 14, 16 and 17 above, and further in view of Bigioi et al. (US 2012/0133746).

Regarding claim 3 the combined invention of Baudisch, Chen, Jin, Tsai, Neckels,  Comaniciu and Hayashi discloses all limitations of its parent claim 2 but not expressly the following, which is taught by Bigioi:
wherein the stop condition comprises a detected output of an inertial sensor on the portable electronic device
[Paragraph 22 (“…a warning may also be provided if the user does not move the camera within an optimal range of speed, as determined based on the readings from the inertial sensor. Moving too quickly may not allow a sufficient number of "good" images to be captured”).  Note that using moving too fast as a stop condition is taught by Hayashi, per the analysis of parent claim 2 above]



Regarding claim 15, it is similarly analyzed and rejected as per the analyses of claims 3 (containing the same specific limitations) and claim 14 (base claim).

>>><<<
Claims 12 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Baudisch et al. (US 2007/0025723), Chen et al. (US 2010/0245344), Jin (US 2013/0129154), Tsai et al. (US 2010/0174421), Neckels (US 2015/0339530) and Comaniciu et al. (US 2003/0174773) as applied to claims 1, 7, 9-11, 13, 20-22 and 24-29 above, and further in view of Bigioi et al. (US 2012/0133746).

Regarding claim 12 (and similarly claim 23) the combined invention of Baudisch, Chen, Jin, Tsai, Neckels and Comaniciu discloses all limitations of its parent claim 9 but not expressly the following, which is taught by Bigioi:
wherein determining a three-dimensional spatial correlation comprises, at least in part, obtaining an output of at least one inertial sensor on the portable electronic device at a time when the second image frame is acquired


Prior to the filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention by detecting output of an inertial sensor on the portable electronic device (as taught by Bigioi).  The reasons for doing so at least would have been that “[m]oving too quickly may not allow a sufficient number of "good" images to be captured,” as Bigioi indicates in paragraph 22.

Conclusion and Contact Information

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451.  The examiner can normally be reached on M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/YUBIN HUNG/
Primary Examiner, Art Unit 2666
November 4, 2021